            Case 1:18-cv-01138-DAD-SKO Document 50 Filed 03/01/21 Page 1 of 4


1    Panos Lagos, Esq. / SBN 61821
     LAW OFFICES OF PANOS LAGOS
2    5032 Woodminster Lane
     Oakland, CA 94602-2614
3    510.530.4078
     510.530.4725 (FAX)
4    E-mail: panos@panoslagoslaw.com
5    Sanjay S. Schmidt (SBN 247475)
     LAW OFFICE OF SANJAY S. SCHMIDT
6    1388 Sutter Street, Suite 810
     San Francisco, CA 94109
7    Tel. (415) 563-8583
     Fax (415) 223-9717
8    E-mail: ss@sanjayschmidtlaw.com
9    Attorneys for Plaintiffs,
     J. A. J., SANTANA JUAREZ JIMENEZ,
10   and TERESA GONZALEZ-VELAZQUEZ
11   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
12   PETER A.MESHOT, State Bar No. 117061
     Supervising Deputy Attorney General
13   DIANA ESQUIVEL, State Bar No. 202954
     AMIE McTAVISH, State Bar No. 242372
14   Deputy Attorney General
     1300 I Street, Suite 125
15   P.O. Box 944255
     Sacramento, CA 94244-2550
16   Telephone: (916) 210-7320
     Facsimile: (916) 322-8288
17   E-mail: Diana.Esquivel@doj.ca.gov
     Attorneys for Defendant Jimenez
18

19                                     UNITED STATES DISTRICT COURT
20                                EASTERN DISTRICT OF CALIFORNIA
21   J.A.J., a minor, etc., et al.,                     )   Case No.: 1:18-cv-01138-DAD-SKO
                                                        )
22                                    Plaintiffs,       )   STIPULATION AND ORDER TO
                                                        )   MODIFY SCHEDULING ORDER
23   v.                                                 )   TO EXTEND THE EXPERT
                                                        )
24   State of California Highway Patrol Officer         )   DISCOVERY DEADLINE
     EFRAIN JIMENEZ (ID #18075), et al.,                )
25                                                      )   (Doc. 49)
                                  Defendants.           )
26                                                      )
27   ///
28   ///

     STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER TO
     EXTEND THE EXPERT DISCOVERY DEADLINE                                         -1–
     J.A.J., et al. v. Jimenez, et al.
     USDC (E.D. Cal.) Case No.: 1:18-cv-01138-DAD-SKO
            Case 1:18-cv-01138-DAD-SKO Document 50 Filed 03/01/21 Page 2 of 4


1            Under Federal Rule of Civil Procedure 16(b)(4) and Local Rule 143, the parties, through their
2    respective counsel of record, stipulate and request to modify the April 15, 2020 Amended Scheduling
3    Order (ECF No. 46, amending ECF No. 23) to extend the deadline by when expert discovery must be
4    completed as follows:
5
         Event                           Date                             Requested Date
6
         Expert Disclosures              March 5, 2021                    March 31, 2021
         Rebuttal Expert Disclosures     April 2, 2021                    April 16, 2021
7

8            Good cause exists to grant this stipulated request because, despite the parties’ diligence, they
9    will not be able to disclose expert witnesses by the current deadline due to the ongoing COVID-19
10   pandemic and resulting restrictions. This requested modifications will not affect any other scheduling
11   deadline.
12           When an act must be done within a specified time, the court may, for good cause, extend the
13   time with or without motion or notice if the court acts, or if a request is made, before the original
14   time expires. Fed. R. Civ. P. 6(b)(1)(A). A scheduling order may be modified only upon a showing of
15   good cause and by leave of Court. Id. 16(b)(4); see, e.g., Johnson v. Mammoth Recreations, Inc., 975
16   F.2d 604, 609 (describing the factors a court should consider in ruling on such a motion). In
17   considering whether a party moving for a schedule modification has good cause, the Court primarily
18   focuses on the diligence of the party seeking the modification. Johnson, 975 F.2d at 609 (citing Fed.
19   R. Civ. P. 16 advisory committee’s notes of 1983 amendment). “The district court may modify the
20   pretrial schedule ‘if it cannot reasonably be met despite the diligence of the party seeking the
21   amendment.’” Id. (quoting Fed. R. Civ. P. 16 advisory committee notes of 1983 amendment).
22   On April 5, 2019, the Court entered its initial Scheduling Order. (ECF No. 23.) Due to the onset of
23   the COVID-19 pandemic, the parties requested, and the Court granted, an extension of all the
24   scheduling deadlines and trial on April 20, 2020 (ECF No. 46.), and of the deadline to complete non-
25   expert discovery. (ECF No. 48). The Amended Scheduling Order (ECF No. 46) required the parties
26   to complete expert discovery by May 7, 2021. (Id.) It should be noted that, at that time, the full scope
27   and expected duration of the pandemic and concomitant public health measures and restrictions were
28   unknown by public health and government officials, let alone the parties and their respective counsel.

     STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER TO
     EXTEND THE EXPERT DISCOVERY DEADLINE                                                        -2–
     J.A.J., et al. v. Jimenez, et al.
     USDC (E.D. Cal.) Case No.: 1:18-cv-01138-DAD-SKO
            Case 1:18-cv-01138-DAD-SKO Document 50 Filed 03/01/21 Page 3 of 4


1    As such, the Amended Scheduling Order required the parties to complete expert discovery by May 7,
2    2021. (Id.) Distribution of the vaccines did not commence until recently. At the present time, it is not
3    yet known when the pandemic-related restrictions can be lifted. Nevertheless, the parties have
4    engaged in extensive written discovery, including initial disclosures, interrogatories, and requests for
5    production of documents. The parties subpoenaed and obtained relevant records from third parties.
6    Plaintiffs’ and the Guardian Ad Litem’s depositions have been taken and completed, Defendant’s
7    deposition was taken and completed on January 22, 2021, depositions of three witnesses from the
8    Branch & Vine where the incident occurred, Rene Galindo, Julian Gonzales and Fernando Ramirez,
9    were taken and completed on February 4, 2021, and the depositions of two non-party CHP Officers
10   Shandara Kensey and Isaac Martinez, were completed on February 25, 2021 and February 26, 2021,
11   respectively. Despite the parties’ diligence in obtaining discovery, there is third-party discovery that
12   still needs to be completed. The parties seek to depose additional third-party witnesses, including two
13   additional witnesses from the Branch & Vine where the incident occurred, Decedent’s siblings, at
14   least one additional non-party CHP Officer, and Madera County Sheriff’s Person Most Knowledge
15   concerning the production of a video of the shooting incident.
16           Due to the ongoing national pandemic, scheduling and taking depositions is an onerous and
17   time-consuming task. For this reason, the parties sought and obtained this Court’s Order for more
18   time to complete fact discovery. For these same reasons, the parties now seek this Court’s Order to
19   extend the expert disclosure deadlines. In order for the parties’ experts to provide complete and
20   accurate opinions, the depositions of the remaining third-party witnesses need to be completed. Good
21   cause, therefore, exists to continue the deadline to disclose expert witnesses to March 31 and rebuttal
22   experts to April 16, 2021.
23   IT IS SO STIPULATED.
24                                                           Respectfully submitted,
25   Dated: February 26, 2021                                LAW OFFICES OF PANOS LAGOS
                                                             -and-
26                                                           LAW OFFICE OF SANJAY S. SCHMIDT
27                                                           /s/Panos Lagos
                                                             By: Panos Lagos, Esq.
28                                                           Attorneys for Plaintiffs,
                                                             J.A.J. and Teresa Gonzalez-Velazquez
     STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER TO
     EXTEND THE EXPERT DISCOVERY DEADLINE                                                        -3–
     J.A.J., et al. v. Jimenez, et al.
     USDC (E.D. Cal.) Case No.: 1:18-cv-01138-DAD-SKO
               Case 1:18-cv-01138-DAD-SKO Document 50 Filed 03/01/21 Page 4 of 4


1    Dated: February 26, 2021                               XAVIER BECERRA
                                                            Attorney General of California
2                                                           PETER A. MESHOT
                                                            Supervising Deputy Attorney General
3

4                                                           /s/Diana Esquivel (as authorized 02/26/2021)
                                                            DIANA ESQUIVEL
5                                                           AMIE C. McTAVISH
                                                            Deputy Attorney General
6                                                           Attorneys for Defendant Jimenez
7                                                  ORDER
8              Good cause appearing, the parties’ above-stipulated request to further modify the April
9    15, 2020 Amended Scheduling Order (Doc. 49) is GRANTED.
10             The expert-related deadlines are CONTINUED as follows:
11                     Event                         Date
                       Expert Disclosures            March 31, 2021
12

13                     Rebuttal Expert               April 16, 2021
                       Disclosures
14

15             In all other respects, the April 15, 2020 Amended Scheduling Order (Doc. 46) remains in
16   effect.
17

18   IT IS SO ORDERED.
19

20
     Dated:      March 1, 2021                                     /s/   Sheila K. Oberto             .
                                                         UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28


     STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER TO
     EXTEND THE EXPERT DISCOVERY DEADLINE                                                    -4–
     J.A.J., et al. v. Jimenez, et al.
     USDC (E.D. Cal.) Case No.: 1:18-cv-01138-DAD-SKO
